Ladd, J.
The bill shows very distinctly that the deed was made according to the intention and understanding of the parties at the time of its execution. Clearly, therefore, no case is made for its reformation by the court. From this it follows, also, that the prayer for a specific performance of the contemporaneous parol contract, as though it were incorporated into and formed part of the deed, must fail.
The plaintiff’s grievance, then, comes to this, — the failure of the defendant to perform his parol agreement with reference to a reconveyance of the land; and the prayer of the bill upon that head is, that the defendant pay to the plaintiff the value of the real .estate conveyed by the deed. Whether such value would be the proper measure of damages for a breach of the contract to reconvey we do not inquire, because we are of opinion that the plaintiff’s remedy, if he have one for the breach of that contract, must be sought in an action at law.

Demurrer sustained.